.
DETAILED ACTION
Election/Restrictions
Applicant’s election of the embodiment of figures 1-17 in the reply filed on 03/11/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 112
Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claimed limitation of a resin layer “formed of a first resin and a second resin that have …”, as recited in claims 1 and 2, is unclear as to whether the resin layer formed of a first resin or of a first resin and a second resin.
The claimed limitation of a resin layer “formed of a first resin and a second resin that have respective lowest melting viscosities different from each other”, as recited in claim 1, is unclear with respect to which element said second resin have respective lowest melting viscosities.  It is further unclear as to how the second resin can have pluralities of melting viscosities.  
owest melt viscosity.  It is further unclear as to how the second resin can have one lowest melt viscosity different from each other.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Maki (WO 2016/047134 or PCT/JP2015/004816).Regarding claim 1, Maki teaches in figure 10D and related text a light emitting module comprising: 
a first substrate 4 having light transmissivity and flexibility; 

a second substrate 6 having light transmissivity and flexibility and placed so as to face the conductor layer; 
a light emitting element 22 placed between the first substrate and the second substrate, and connected to the conductor layer; and 
a resin layer 13 (see figure 1) placed between the first substrate and the second substrate, and formed of a first resin 131 and a second resin 132 that have respective lowest melting viscosities different from each other.
Maki does not explicitly state that a first resin and a second resin that have respective lowest melting viscosities different from each other.It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to use a first resin and a second resin that have respective lowest melting viscosities different from each other in Maki’s device, in order provide better protection and better bonding to the light emitting element.

Regarding claim 2, Maki teaches in figure 10D and related text substantially the entire claimed structure, as applied to claim 1, except explicitly stating that using a first resin and a second resin that have respective temperatures at a lowest melt viscosity different from each other.
It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to use a first resin and a second resin that have respective temperatures at a lowest melt viscosity different from each other in Maki’s 

Regarding claim 3, Maki teaches in figure 10D and related text that the first resin is thermosetting.  Since the first resin and the second resin are interchangeable, then
 a temperature of the second resin at a lowest melt viscosity is higher than a temperature of the first resin at the lowest melt viscosity.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References A-E are cited as being related to semiconductor devices comprising resin.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORI NADAV whose telephone number is 571-272-1660.  The examiner can normally be reached between the hours of 7 AM to 4 PM (Eastern Standard Time) Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 










O.N.								/ORI NADAV/
3/15/2021				     	  	      PRIMARY EXAMINER
							TECHNOLOGY CENTER 2800